Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 17/223,984 filed on April 06, 2021.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the barrier layer has the same shape as the main conductive layer in a plan view” and “the barrier layer has the same shape as the first insulating film in a plan view” as claimed in claims 8-9 and 18-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by US Pub # 2021/0036076 to Kim et al. (Kim).
Regarding independent claim 14, Kim discloses a display device (Fig. 5) comprising: 
a substrate (Fig. 5: 110);
15a semiconductor layer (150) on the substrate (110) and comprising a channel region (¶0111) of a transistor (TRR);
a first insulating film (162) on the semiconductor layer (150);
a first conductive layer (130) on the first insulating film (162) and comprising a barrier layer (131b), which comprises titanium (¶0117), a main conductive layer (131a), which comprises aluminum or an 20aluminum alloy (¶0118), and a capping layer (132), which comprises titanium (¶0120);
a second insulating film (163) on the first conductive layer (130); and
a second conductive layer (Fig. 5: SEL and DEL: ¶0125) on the second insulating film (163) and comprising a source electrode (SEL) and a drain electrode (DEL) of the transistor (TRR),
wherein 25the semiconductor layer (150) comprises an oxide semiconductor (¶0146),
the first conductive layer (130) comprises a gate electrode (GEL: ¶0115) of the transistor (TRR), and
the barrier layer (131b) is between the semiconductor layer (150) and the main conductive layer (131a) and overlaps the channel region (¶0111) of the transistor (TRR).
Examiner’s note: for the labels of the GEL in the transistor region TRR, see ¶0115 which discloses that GEL is formed of the gate conductive layer 130.
Regarding claim 18, Kim discloses wherein the barrier layer (131b) has the same shape as the main conductive layer (131a) in a plan view (¶0116 disclose that barrier layer (131b) and the main conductive layer (131a) are patterned by a single mask process which necessarily have the same shape).
20 Regarding claim 19, Kim discloses wherein the barrier layer (131b) has the same shape as the first insulating film (162) in a plan view (¶0147 disclose that barrier layer (131b) and the first insulating layer (162) are patterned by a single mask process which necessarily have the same shape).
Regarding claim 20, Kim discloses wherein side surfaces of the barrier layer (131b), side surfaces of the main conductive layer (131a), and side surfaces of the first insulating film (162) 25are aligned (¶0114 discloses “…the sidewalls of the gate insulating film 162 may be aligned substantially with the sidewalls of the gate conductive layer 130” which is considered sufficient to meet the broadest reasonable interpretation of the label “align”). It further noted that the claim does not include any degree of the aligning, therefore as long as the sidewalls follow a line, it meets the term align.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub # 2021/0036076 to Kim et al. (Kim 076’) in view of US Pub # 2018/0120975 to Kim et al. (Kim 975’) and further in view of US Pub # 2021/0020110 to Park et al. (Park).
Regarding independent claim 1, Kim 076’discloses a display device (Fig. 5) comprising:
5a substrate (Fig. 5: 110);
a first conductive layer (120) on the substrate (110);
10a first insulating film (161) on the first conductive layer (120);
a semiconductor layer (150) on the first insulating film (161) and comprising a channel region (¶0111) of a transistor (TRR);
a second insulating film (162) on the semiconductor layer (150); and
a second conductive layer (130) on the second insulating film (162) and comprising a barrier 15layer (131b), which comprises titanium (¶0117), a main conductive layer (131a), which comprises aluminum or an 20aluminum alloy (¶0118),
wherein the semiconductor layer (150) comprises an oxide semiconductor (¶0146), and
the barrier layer (131b) is between the semiconductor layer (150) and the main conductive 20layer (131a) and overlaps the channel region (¶0111) of the transistor (TRR).
Kim 076’ fails to explicitly discloses a corrosion prevention layer on the substrate and comprising an inorganic material and the first conductive layer comprising aluminum or an aluminum alloy.
Kim 975’ discloses a corrosion prevention layer (Fig. 7: BUL and ¶0072) on the substrate (SUB1) and comprising an inorganic material (¶0071).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the substrate of Kim 076’ with the corrosion prevention layer as taught by Kim 975” in order to prevent impurities from being diffused from the first base substrate SUB1 to the thin film transistor TFT (¶0072).
Kim 076’ and Kim 975’ are silent as to the first conductive layer comprising aluminum or an aluminum alloy such that one of ordinary skill in the art would be motivated to seek exemplary metals known in the art. Park teaches it was known in the art to use aluminum or an aluminum alloy for a light blocking layer of a driving transistor (¶87 and Fig. 7: 360) and it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected aluminum for the undisclosed metal as mere selection of an art recognized metal suitable for the intended use of Kim 076’ and 975’ (MPEP §2144.07).
Examiner’s note: for the labels of the GEL in the transistor region TRR, see ¶0115 which discloses that GEL is formed of the gate conductive layer 130.
Regarding claim 2, Kim 076’ discloses wherein the second conductive layer (130) comprises a gate electrode (GEL: ¶0115) of the transistor (TRR).
  Regarding claim 3, Kim 076’ discloses 25a third insulating film (Fig. 5: 163) on the second conductive layer (130); and a third conductive layer (Fig. 5: SEL and DEL: ¶0125) on the third insulating film (163), wherein the third conductive layer (SEL and DEL) comprises a source electrode (SEL: ¶0111) and a drain electrode (DEL: ¶0111) of the transistor (TRR).
Regarding claim 4, Kim 076’ discloses wherein the source electrode (SEL) of the transistor (TRR) is electrically connected to both the semiconductor layer (150) and the first conductive layer (120).  
Regarding claim 5, Kim 076’ discloses wherein the third conductive layer (SEL and DEL) comprises a first power supply voltage line (¶ 0111 discloses “the lower metal layer 120 may be electrically connected to a source electrode SEL of the driving transistor DTR via a first contact hole CNT1 to suppress the variation of the voltage of the driving transistor DTR” is considered sufficient to meet the broadest reasonable interpretation of the label “a first power supply voltage line” at least insofar as the source electrode (SEL) and the drain electrode (DEL) can provide the power supply voltage line; this is considered substantially analogous to applicant’s own source and drain electrode which provide power supply voltage line.
 Regarding claim 8, Kim 076’ discloses wherein the barrier layer (131b) has the same shape as the main conductive layer (131a) in a plan view (¶0116 disclose that barrier layer (131b) and the main conductive layer (131a) are patterned by a single mask process which necessarily have the same shape).
20 Regarding claim 9, Kim 076’ discloses wherein the barrier layer (131b) has the same shape as the first insulating film (162) in a plan view (¶0147 disclose that barrier layer (131b) and the second insulating layer (162) are patterned by a single mask process which necessarily have the same shape).
Regarding claim 10, Kim 076’ discloses wherein side surfaces of the barrier layer (131b), side surfaces of the main conductive layer (131a), and side surfaces of the second insulating film (162) 25are aligned (¶0114 discloses “…the sidewalls of the gate insulating film 162 may be aligned substantially with the sidewalls of the gate conductive layer 130” which is considered sufficient to meet the broadest reasonable interpretation of the label “align”). It further noted that the claim does not include any degree of the aligning, therefore as long as the sidewalls follow a line, it meets the term align.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 076’ in view of Kim 975’ and Park and further in view of US Pub # 2020/0099013 to Wang et al. (Wang).
Regarding claim 11, Kim 067’ as previously modified teaches the display device of claim 1 (see the rejections of claim 1 above).
Kim 067’ as previously modified fails to disclose wherein a thickness of the barrier layer is in a range of 100 angstroms to 300 angstroms.
Wang teaches an overlapping range for the thickness of the barrier layer 322 (¶15 and 0109) such that a prima facie case of obviousness exists (MPEP §2144.05.I). Additionally, as it was known in the art to use a thickness for 322, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, thickness in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 12, Kim 067’ as previously modified teaches the display device of claim 11 (see the rejections of claim 11 above).
Kim 067’ as previously modified fails to disclose wherein a thickness of the main conductive layer is in a range of 2500 angstroms to 4000 angstroms.  
The thickness taught by Wang result in the claimed difference in thickness (Fig. 3G: 323 and ¶0109). However, the thickness selected is a result effective variable affecting the produced light. Accordingly, it would have been obvious to one of ordinary skill in the art at, or before the filing of the instant invention to vary, through routine experimentation, thickness in order to optimize the functionality of the device (see MPEP §2144.05). Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 13, Kim 067’ discloses 10a capping layer (Fig. 5: 132) on the main conductive layer (131a) and comprising at least one of titanium or a titanium compound (¶0120).  
Allowable Subject Matter
Claims 6-7, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 6, the prior art of record fails to teach or render obvious the instant limitations “wherein the second conductive layer is 10electrically connected to the first conductive layer through a contact hole that exposes the first conductive layer, and wherein the second conductive layer is in direct contact with the first conductive layer” in combination with all other limitations of the independent claim. Dependent claim 7 inherit the above allowable subject matter and are similarly allowed.
 With respect to claim 15, the prior art of record fails to teach or render obvious the instant limitations “a corrosion prevention layer on the substrate and comprising an inorganic material; 5a third conductive layer on the corrosion prevention layer and comprising aluminum or an aluminum alloy; and a third insulating film on the third conductive layer, wherein the corrosion prevention layer, the third conductive layer, and the third insulating film are between the substrate and the semiconductor layer” in combination with all other limitations of the independent claim. Dependent claims 16-17 inherit the above allowable subject matter and are similarly allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896